Citation Nr: 1530569	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-47 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to December 1991, and October 1993 to May 1995.  His service from October 1993 to May 1995 has been deemed dishonorable and is a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic files, including the "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.  

Although the Veteran's claim was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows treatment for other psychiatric disorders, including depressive disorder and mood disorder.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2014).  Also, a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In this case, there is evidence that the Veteran has a psychiatric disorder.  Private medical records indicate the Veteran has been treated for depression and anxiety, and has at one point reported experiencing hallucinations, suicidal ideation, and homicidal ideation.  The diagnosis was depressive disorder, not otherwise specified.  VA treatment records also indicate the Veteran has depression and some PTSD symptoms.  VA treatment records further show diagnoses of PTSD and mood disorder, not otherwise specified.  The Veteran has also stated that he experiences nightmares and mistrust of other people.  

If a veteran engaged in combat with the enemy, the VA shall accept lay or other evidence as proof of a disease or injury as being incurred in or aggravated by such service even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014).

If a stressor claimed by the Veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, his lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the his service.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, ..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

In this case, the Veteran served as a cannoneer during the Persian Gulf Conflict during his July 1988 to December 1991 period of service, from which he received an honorable discharge.  During this service, he engaged in conflict with the enemy.  He was recommended for an award for "perform(ing) all combat missions throughout the rigors of combat," and a separate recommendation for being "an outstanding performer during Operation Desert Storm...."  He received the Army commendation medal where "(h)is unit's mission led him from Saudi Arabia through enemy held territory in Iraq...."  The Veteran received imminent danger pay, and he has stated that his unit searched out and bombed enemy tanks, and he witnessed soldiers climbing out after, engulfed in flames and screaming.  See July 2008 Statement in Support of Claim.  The Board finds that the Veteran engaged in combat with the enemy.

Under these circumstances, the Board finds that a remand is needed to obtain a VA examination to determine whether the Veteran has a current psychiatric disorder, to include PTSD, related to his military service.  Any outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.

2.  After receipt of any outstanding evidence, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  The examiner must be provided access to the Veteran's physical and electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder occurred in or is otherwise etiologically related to the period of military service from July 1988 to December 1991.  For the purpose of rendering an opinion, the examiner is instructed that the Veteran's active service from October 1993 to May 1995 is considered under dishonorable conditions and is a bar to payment of VA benefits.

With respect to PTSD, the examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should indicate whether the PTSD is related to the Veteran's fear of hostile military or terrorist activity during his period of active service from July 1988 to December 1991.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal, providing the Veteran the combat presumption of 38 U.S.C.A. § 1154(b).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




